DETAILED ACTION

The preliminary amendments filed on 11/17/2021 have been entered. 


Drawings

New corrected drawings (figs 1-4) in compliance with 37 CFR 1.121(d) are required in this application because the cross-hatching in fig 2 is of poor quality and the drawings in figs 1-4 are generally of poor quality and they do not clearly show the different claimed features (i.e. stop surfaces…). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 11, line 3, claim 17, line 3 and claim 20, line 3, the applicant recites “the longitudinal axis”. There is insufficient antecedent basis for this features in the claims. Claims 12-16, 18-19 are also rejected as being dependent on claims 11 and 17, respectively. 
In claim 12, line 1 , the applicant recites “the axis”. There is insufficient antecedent basis for this feature in the claims. ,
In claim 15, lines 2-3, the applicant recites “two stop surfaces”. It is not clear if this stop surfaces are the same as the one recited in line 2. 
In claim 18, line 2 , the applicant recites “the rod section”. There is insufficient antecedent basis for this feature in the claim.
In claim 18, line 3 the applicant recites “a rod section”. It is not clear if this rod section is different from the one recited in line 2.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14-18, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Puttmann et al. (US 6012536).

Regarding claims 11, 17 and 20, Puttmann discloses A controllable drilling head for a drill string for ground drilling comprising: a drilling head tip (32) and a locating pin (35, 38) that carries the drilling head tip (fig 4, col 6 lines 51- col 7 line 2), wherein the drilling head tip has defined therein a bore (36) slanted to the longitudinal axis (fig 4, col 6 lines 51- col 7 line 2); wherein the locating pin is angled to the longitudinal axis (fig 4, col 6 lines 51- col 7 line 2), and wherein the drilling head tip is rotatable on the locating pin (fig 4 shows arrow indicating rotation of 32, and since 35 is not fixed to 32, 32 rotates relative to 35), the drilling head tip and the locating pin being arranged in a first angular position relative to one other for straight drilling(fig 4, col 6 lines 51- col 7 line 2), and the drilling head tip and the locating pin being arranged in a second angular position relative to one another for drilling that deviates from straight drilling(fig 4, col 6 lines 51- col 7 line 2), and a drive (17) for pushing or pulling a drill string with the drilling head; wherein the drive is adapted to be positioned in an excavation pit or a shaft (col 6 lines 51- col 7 line 2).


Regarding claim 14, Puttman further discloses that the locating pin is at least partially surrounded by a wear sleeve (7) (fig 4).

Regarding claim 15, Puttman further discloses  the locating pin comprises two stop surfaces (annotated fig 4 ), and wherein the two stop surfaces are spaced apart from one another in the longitudinal direction of the drilling head tip or the locating pin (annotated fi 4), and the stop surfaces form end positions of a relative rotational movement of the locating pin in the bore (annotated fig 4).


    PNG
    media_image1.png
    541
    609
    media_image1.png
    Greyscale



	Regarding claim 16, Puttmann further discloses that the two stop surfaces form an angle of greater than 45 degrees to one another (annotated fig 4).

	Regarding claim 18, Puttmann further discloses an engagement (15) for a tool for rotating the rod section about its longitudinal direction at the end of a rod section of the drill string (col 6 lines 51- col 7 line 2).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Puttmann et al. (US 6012536) alone. 

Regarding claim 12 , Puttman is silent regarding the fact that  the axis of a section of the bore forms an angle with the longitudinal axis of the drilling head tip of 5°.
However, Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Puttmann before him or her, to modify the apparatus disclosed by Puttmann to include a bore angle with the longitudinal axis of the drilling head tip of 5° in order to provide optima deflection capability of the downhole tool since since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Regarding claim 13, , Puttman is silent regarding the fact that the drilling head tip comprises a diameter of less than 70 mm.
However, Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Puttmann before him or her, to modify the apparatus disclosed by Puttmann to include the drilling head tip with a diameter of less than 70 mm.in order to provide optima deflection capability of the downhole tool since since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 20050236187) discloses a pilot bit that  may be rotated with the casing string to drill a relatively straight section of the wellbore, and that the downhole motor may be powered to rotate the pilot bit with respect to the non-rotating casing string to drill a deviated portion of the wellbore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672  

08/19/2022